Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terrance Backus appeals the district court’s orders denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence based on amendments to the Sentencing Guidelines for drug offenses and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Backus, No. 1:08-cr-00128-MR-DLH-3 (W.D.N.C. Jan. 19, 2016; Feb. 12, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED